                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


ANTHONY R. BARNES,

                           Petitioner,

          v.                                   CASE NO. 18-3134-SAC

WARDEN SAM CLINE,


                           Respondent.


                        MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner, a prisoner in state custody, proceeds pro se and

in forma pauperis.

                             Background

     Petitioner was convicted in the District Court of Sedgwick

County, Kansas, of first-degree premeditated murder and aggravated

assault. State v. Barnes, 262 P.3d 297 (Kan. 2011)(“Barnes I”). On

appeal, he presented five issues for review: (1) whether the trial

judge erred by failing to investigate petitioner’s competency to stand
trial rather than accepting his waiver of jury trial; (2) whether

petitioner’s waiver of a jury trial was knowing and voluntary; (3)

whether there was sufficient evidence of petitioner’s possession of

the requisite mental state for first-degree premeditated murder and

aggravated assault; (4) whether the trial judge erred in relying on

petitioner’s criminal history score to impose sentence when his

criminal record was not proven to a jury; and (5) whether the trial
judge erred in sentencing petitioner to the high number in the range

assigned to the presumptive grid box for the aggravated assault. The

Kansas Supreme Court rejected these claims and affirmed the conviction
and sentence.

     Petitioner then filed a pro se motion under K.S.A. 60-1507

presenting claims of ineffective assistance of counsel and other

claims. The state district court appointed counsel and held a

preliminary hearing and then dismissed the motion, concluding that

the record conclusively showed petitioner was not entitled to relief.

On appeal, petitioner raised only a claim of ineffective assistance

of counsel arising from the failure to call as a witness John Wisner,

M.D., a clinical associate professor at the Kansas University School

of Medicine who evaluated petitioner and prepared a report in January

2007.

     The Kansas Court of Appeals reversed in part and remanded the

matter to the district court for an evidentiary hearing “on Barnes’

claim that his trial counsel was ineffective in presenting a mental

disease or defect defense, including but not limited to his trial

counsel’s failure to present a medical expert as a witness at trial.”

Barnes v. State, 340 P.3d 1236 (Table), 2014 WL 7653859, * 1 (Kan.

App. Dec. 24, 2014), rev. denied Jun. 29, 2015 (“Barnes II”).
     On remand, the district court conducted an evidentiary hearing

at which petitioner, his trial defense counsel, and Dr. Wisner

testified. After considering the evidence, the trial judge rejected

the claim of ineffective assistance of counsel, finding that counsel’s

decision to stipulate to Dr. Wisner’s report was a strategic decision

and that petitioner had failed to show that the outcome of the trial

would have been different had Dr. Wisner been called to testify.

Petitioner appealed that decision, and the Kansas Court of Appeals
affirmed. Barnes v. State, 383 P.3d 196 (Table), 2016 WL 6393386 (Kan.

App. Oct. 28, 2016), rev. denied, Aug. 29, 2017 (“Barnes III”).
     Petitioner filed the federal petition for habeas corpus on May

31, 2018. The Court conducted an initial review of the petition and

directed petitioner to show cause why this matter should not be

dismissed as time-barred under the one-year limitation period in 28

U.S.C. § 2244(d).

     Petitioner responded to the order to show cause, stating that

in October 2017, he mailed paperwork to the courts by electronic filing

prior to the expiration of the limitation period. being time-barred.

He states that he then wrote the court clerk’s office to see if his

paperwork was received. He received no response, and in February 2018,

he sent a second letter to the clerk to inquire about his case. In

March 2018, he received a response from the district court stating

that he had submitted the wrong paperwork and providing the correct

paperwork.

     Because the Court found no record of the October 2017 and February

2018 transactions described by petitioner, it required him to provide

a copy of any response or Notice of Electronic Filing (NEF) to support

his response. Petitioner’s response includes copies of a pleading
captioned at “Motion – 2254” in the District Court of Sedgwick County

(Doc. 6, pp. 3-9), and a letter addressed to the Clerk of the Sedgwick

County District Court and notarized on February 28, 2018 (id., p. 17).

                              Discussion

Equitable tolling

     The one-year limitation period under § 2244(d) “is subject to

equitable tolling.” Holland v. Florida, 560 U.S. 631, 645 (2010). Such

tolling is limited to “rare and exceptional circumstances.” Sigala
v. Bravo, 656 F.3d 1125, 1128 (10th Cir. 2011)(internal quotation marks

omitted). Such tolling may be available “when a prisoner actively
pursues judicial remedies but files a defective pleading during the

statutory period.” Gibson v. Klinger, 232 F.3d 799, 808 (10th Cir.

2000)(citing Irwin v. Department of Veterans Affairs, 498 U.S. 89,

96 (1990)).

        Here, petitioner has provided some evidence of a filing in the

wrong court, the state district court, in November 2017. And, as the

Court has previously calculated the expiration date of the limitation

period as November 24, 2017 1 , the petitioner may have filed the

petition within the limitation period. If so, he arguably is entitled

to equitable tolling, and the Court assumes so for the limited purpose

of screening the petition.

Exhaustion of state court remedies

        Before a state prisoner may proceed in a federal habeas corpus

petition, the prisoner must establish that he has exhausted any

remedies available in the state courts. 28 U.S.C. § 2254(b)(1). A

federal issue is considered exhausted when “it has been properly

presented to the highest state court, either by direct review of the

conviction or in a postconviction attack.” Dever v. Kansas State
Penitentiary, 36 F.3d 1531, 1534 (10th Cir. 1994)(citation omitted).

The claim must be “fairly presented to the state courts” to allow them

the “opportunity to pass upon and correct alleged violations of its

prisoners’ federal rights.” Prendergast v. Clements, 699 F.3d 1182,

1184 (10th Cir. 2012). The petitioner has the burden of demonstrating

that he has exhausted available state court remedies. See McCormick

v. Kline, 572 F.3d841, 851 (10th Cir. 2009).

        A habeas petition that contains both exhausted and unexhausted
claims is called a “mixed petition”. Pliler v. Ford, 542 U.S. 225,

1Doc.   3, p. 4.
227 (2004). In general, a federal court may not adjudicate a mixed

habeas petition and must dismiss such a petition in its entirety. See

Rose v. Lundy, 455 U.S. 509, 522 (1982). However, in appropriate

circumstances, the federal court has other options. First, a district

court may stay and abate the habeas action, allowing the petitioner

to return to state court to exhaust the unexhausted claims. See Rhines

v. Weber, 544 U.S. 269, 277 (2005). This course is appropriate only

if the petitioner shows good cause for the failure to exhaust, the

claims are potentially meritorious, and there is no evidence that the

petitioner was intentionally dilatory in pursuing the unexhausted

claims. Id. at 278.

      Next, a petitioner may choose to dismiss the unexhausted claims

and proceed only on the claims that were properly exhausted. Wood v.

McCollum, 833 F.3d 1272, 1273 (10th Cir. 2016).

      Finally, the Court may deny the petition on the merits in its

entirety despite the failure to exhaust. 28 U.S.C. § 2254(b)(2). This

course is an adjudication on the merits and a denial of both the

exhausted and unexhausted claims. See Moore v. Schoeman, 288 F.3d
1231, 1235-36 (10th Cir. 2002).

      The petition presents three grounds for relief: (1) petitioner

claims he received ineffective assistance of counsel at trial; (2)

petitioner alleges his trial counsel erred in failing to present an

expert at trial or during sentencing; and (3) petitioner alleges

judicial misconduct, claiming the judge violated his rights under the

Fourteenth Amendment and that the judge “put herself on the level of

an expert psychologist during trial and at sentencing.” (Doc. 1, p.
8.)

      The Court’s review of the state court decisions shows first, that
petitioner properly exhausted his claim concerning the failure of his

trial counsel to present an expert witness at trial or during

sentencing. That claim was the subject of an evidentiary hearing

before the trial court in petitioner’s action under K.S.A. 60-1507

and was presented in petitioner’s appeal in that action. Barnes III.

However, the state court decisions also reflect that petitioner,

proceeding with counsel, waived other claims alleging ineffective

assistance of counsel by failing to present them on appeal in the 1507

action. Barnes II, 2014 WL 7653859, at *4 (“on appeal, Barnes has

raised only ineffective assistance of counsel arguments relating to

his mental disease and defect defense. As a result, the remaining

issues raised by Barnes in his K.S.A. 60-1507 motion … but not argued

on appeal are deemed waived and abandoned.”). Finally, petitioner has

not presented his claim alleging judicial misconduct in the state

courts, which he acknowledges in the petition (Doc. 1, p. 8).

     Because this matter presents a mixed petition, the Court has

considered the three options. First, the Court rejects the option to

stay and abate this matter, because petitioner presents both claims
that he abandoned on appeal and a new claim. He may not now present

the abandoned claims in the state courts2, and he offers no specific

support for his claim of judicial misconduct, citing only “new

evidence”. The Court cannot find on that statement alone that he has

2 Federal habeas petitioners may not obtain review of claims raised
in a habeas petition “that have been defaulted in state court on an
independent and adequate state procedural ground, unless the
petitioner can demonstrate cause and prejudice or a fundamental
miscarriage of justice.” English v. Cody, 146 F.3d 1257, 1259 (10th
Cir. 1998) (citing Coleman v. Thompson, 501 U.S. 722, 749-50 (1991)).
Petitioner has not suggested that he can satisfy any part of this
standard.
presented a meritorious claim that warrants a stay of this matter.

Next, petitioner may choose to dismiss the unexhausted claims and

allow this matter to proceed on the single exhausted claim, namely,

that his counsel provided ineffective assistance by failing to present

an expert witness at trial and sentencing. Finally, the Court may deny

the entire petition on its merits, a course the Court declines to take

at this stage in a petition that contains a properly exhausted claim.

     Accordingly, the Court will direct petitioner to advise whether

he wishes to dismiss the unexhausted claims and allow this matter to

proceed. If he declines, the Court will dismiss this matter as a mixed

petition.

                                Motions

     Two motions filed by petitioner are pending. In the first,

captioned as “motion abeyance to exhaust” (Doc. 7), he asks the Court

to send his motion to the state district court to consider his claims

based upon new evidence. In the second, captioned as “motion for

release of information” (Doc. 8), he seeks the release of medical

documents concerning every medication and every medical appointment
from 2000 to November 2005, and information from the pharmacy

concerning two prescriptions.

     The Court will deny these motions. The Court denies the first

motion because it has concluded that petitioner has not adequately

identified a meritorious new claim that warrants a stay to allow him

to return to the state courts.3

     Next, the Court denies the second motion because petitioner

3 Although the Court will not send this matter to the state district
court as requested, this ruling does not prevent petitioner from
commencing an action in state court. The Court offers no opinion on
the merits of such an action.
provides no explanation for his request for medical documents and

information. “A habeas petitioner, unlike the usual civil litigant

in federal court, is not entitled to discovery as a matter of ordinary

course.” Curtis v. Chester, 626 F.3d 540, 549 (10th Cir. 2010)(quoting

Bracy v. Gramley, 520 U.S. 899, 904 (1997)). Under Rule 6 of the Rules

Governing Habeas Corpus Cases, foll. 28 U.S.C. § 2254, the federal

habeas court may allow discovery if the petitioner provides reasons

for the requested discovery and the court finds good cause is shown.

Here, petitioner has not shown good cause for the discovery he

requests.

                             Conclusion

     For the reasons set forth, the Court directs petitioner to notify

the Court on or before April 6, 2020, whether he wishes to dismiss

the unexhausted claims and proceed with the exhausted claim in his

petition. If he fails to do so, the Court will dismiss the petition

as a mixed petition.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted to

and including April 6, 2020, to advise the Court whether he will
dismiss the unexhausted claims in this petition and proceed on the

sole exhausted claim.

     IT IS FURTHER ORDERED petitioner’s motion to remand (Doc. 7) and

motion for release of information (Doc. 8) are denied.

     IT IS SO ORDERED.

     DATED:   This 6th day of March, 2020, at Topeka, Kansas.



                               s/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
